Case: 19-30098      Document: 00515381460         Page: 1    Date Filed: 04/14/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                      No. 19-30098                          April 14, 2020
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk


                                                 Plaintiff-Appellee,

v.

KEVIN HONEYCUTT,

                                                 Defendant-Appellant.


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 3:18-CV-1346
                             USDC No. 3:15-CR-58-2


Before DENNIS, ELROD, and DUNCAN, Circuit Judges.
PER CURIAM: *
       Kevin Honeycutt, federal prisoner # 17578-035, moves for a certificate of
appealability (COA) to appeal the denial of his 28 U.S.C. § 2255 motion
challenging his sentences for conspiring to distribute and to possess with
intent to distribute a controlled substance, possessing with intent to distribute
a controlled substance, and being a convicted felon in possession of firearms.
In his § 2255 motion, Honeycutt claimed that his trial counsel rendered


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-30098    Document: 00515381460     Page: 2   Date Filed: 04/14/2020


                                 No. 19-30098

ineffective assistance during the plea negotiation stage and relative to his
decision to plead guilty or proceed to trial. He also requested an evidentiary
hearing.
      To obtain a COA, a movant must make “a substantial showing of the
denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). Where a district court
has denied claims on the merits, a movant must show “that jurists of reason
could disagree with the district court’s resolution of his constitutional claims
or that jurists could conclude the issues presented are adequate to deserve
encouragement to proceed further.” Miller-El v. Cockrell, 537 U.S. 322, 327
(2003). Honeycutt has not met this standard with respect to his ineffective
assistance claim and has therefore not shown an entitlement to a COA.
      We construe his motion for a COA with respect to the district court’s
denial of an evidentiary hearing as a direct appeal of that issue, see Norman v.
Stephens, 817 F.3d 226, 234 (5th Cir. 2016), and affirm. Honeycutt’s motion
for leave to proceed in forma pauperis (IFP) on appeal is denied.
      COA DENIED; AFFIRMED; IFP DENIED.




                                       2